Case: 1:19;¢K P9BRR SO IROETE ilShT PIAROL SR PighiOaee T
Lik The Noathean Distal oF Chz/0
Ea sTER yy Pi vised at Akibon
STEPHEN W. Byzak y,

 

 

PLaln Hee ; © ase ve. LLIG—- cv W-ASPA
Ve.
b  ~FILED
TrwEes ., De Weese etal, . vee 4a Wn
Deeew dawte,

 

 

GBSECTION To WhVERS op gusmiens by DEFEwdyofs
DeWeese sad doxcoh- Mee by he
Poesecutin ATIORWEY oe Rich pal Couwhy Opa
As 4 rigHen. de Lp w,

 

Peo tire, Stephen iW. Brenly » GBSECTS Ewtinsly te the sued WA 4K
OF Sama Ores oF Derew an ts | ce WEESE ped Coueh. laé&> (Ev 4 \OrFs5 L,*, ged
3) As ThE w tiveits iv ene / ; 4 / A Cex fh, Assicfrwt Pre -
or - oo. Plo bat bfx Rich lew Peer Ys é Z

3e cud live Atfotxe Sort aThoys Ly Lisi, THis ty ve wotéed that we
deren dant perasonill/y wittvEb SAVE 6 Summons As ReGuiil ed by
Ke d, R. Ou, K. hehe YC), 74 “S Hew d wAyen ee Sen vied CF BUMMER ES
Stewed 07 # person wet A prety on oKFlcidlyy RepacseWting, waned,
detente ots pensewally iy 4 2 4, 3.0, 198Stetion, vord ns anatin
of law Fed R, Cw, Fe Rube 18 C2): Phin Tiff OBSECTS as We Aiki 4
Mk. Sy C, (GES ZIG) Aone wet A 7G gotre rl Ne Count s pte SA

hy CU Covet ME wT eFnce. cf acew is beac. sued Ww These. OK) opp
Crp , Roepe d Ve te OA iD haus, A Count ; freseculwe Ateamey 1 Ae
PROSE Ou E vel dé sew d al) Compha tS giccteh ped center ve é

ene ; ; . BY S sed
wa ae The 3 . b & he FES = ode 4 . /. Ye
hick The 5 tafe DY Fs iS J party, Or, q, C, FOF,O9 *2$ 4,$,C, 16 2 |

Lb ew pard lav Fe @- daniel Z ealoush deperd, peaseniy// deceriol
Paetieg to a 2S: ¢, 1995 hawt, Rehnads (7% Cur! (992), 9S 7
Fd, £o3

hey Response ttoatae count oF neps-phe hivklgd County, Bin
faos€ eter S OFFr Cet i Ll be EF ts, Ly apes g Coen shai heh bin
hh Athetne AS ef CO - CoA Us e tfed eG Fert Vi of, 4 VG ee x its

Th E& Td Uf, . -
Riek th Ar dee PA OE SE eLl4 we Arid Fase
Case: 1:19-cv-02882-SO Doc #: 6 Filed: 02/14/20 2 of 2. PagelD #: 33

Defer d4w ts De Weesé “pat Cok EE Mave cert /p War G02 Ps
° io pw” . i AWS HEM. 4 h-
Te gee j. AA Th olte- AZ GSER Lia lo AsvEX oF. So Le AIG S BE # Al Ag VEL pUe
hurok te LR. bw. luke le 7 kuker 7 CAN

lespeet tidy pubet

—

eget he)
Ae, Stephen, Byighy (je Fe
H Ayg¢-f90 0  *
Matinr Conrr, Tosh

fi 0, Bexe? | ay
9 bo Vigaree “bil baspeet: Ad,

. “ys.
“7 4 200e% L410
PT aaIo ES j {1930f C257

COLTER STE 66 $672 CE

T, stephens W. Byrexh | Baratlifh cdo peachy ceadry te ta Ter
COPY oF ff: Ae Attache CRIECTLOA +o WA Eas ope Scepter 0% by
DE gcewidlya’ ‘ Pe Ligese- Her d/ Chuck > lack by the Pr rege tinge Mifpeiwey
o£ Rich bese Chen ty PAD AS A Mp HEA OF Aiki, was cp k + @ Th
Rich Lawd Decry occ tech OG OF FUE; HA, Von ATfea Gq Fé EI #
3% Suelh Paek Anett Seow d Pheer, U7 gp 0S e d, C49 70 oy
aef-ch ass, UG Has | pos HCE plepai d ep Febudtay talk 2020,

 

 
